EXHIBIT 10.2

 

PROMISSORY NOTE

 

$1,000,000

   September 21, 2004

 

FOR VALUE RECEIVED, the undersigned, VIE FINANCIAL GROUP, INC., a Delaware
corporation (the “Maker”) promises to pay to the order of PIPER JAFFRAY
COMPANIES (the “Payee”) at its main office in Minneapolis, Minnesota, in lawful
money of the United States, or at such other address as the holder hereof may
from time to time designate in writing, the principal amount of all loans made
by the Payee to the Maker under the terms of this Note (each an “Advance” and
collectively the “Advances”). The aggregate principal amount of all Advances
outstanding hereunder shall not exceed ONE MILLION AND 00/100 DOLLARS
($1,000,000), and shall be due and payable in full on either (i) February 28,
2005, or (ii) if Payee breaches its obligations under that certain LLC
Membership Interest Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), between the Maker, the Payee and Vie Securities, LLC, a
Delaware limited liability company (the “Subsidiary”), such that the Purchase
Agreement is terminated in accordance with its terms, the date that is the
six-month anniversary of the date of termination of the Purchase Agreement (the
applicable date set forth in the preceding clauses (i) and (ii) being referred
to herein as, the “Maturity Date”). The amount and date of each Advance shall be
entered by the Payee into Payee’s records, which records shall be conclusive
evidence of the subject matter thereof absent manifest error.

 

This Note matures on the Maturity Date, and the outstanding principal amount of
this Note shall be repaid in full on the Maturity Date.

 

Interest on the unpaid principal balance of this Note shall accrue from the date
hereof at a per annum fixed rate equal to five percent (5%). The Maker also
shall pay interest on any overdue installment of principal from the due date
thereof until paid at an interest rate per annum equal at all times to two
percent (2%) per annum in excess of the interest rate set forth above, which
interest shall be payable upon demand. No provision of this Note shall require
the payment or permit the collection of interest in excess of the rate permitted
by applicable law.

 

Accrued interest at the rates referred to above shall be due and payable in full
on the Maturity Date.

 

Notwithstanding anything contrary contained herein, this Note shall be forgiven
and the Maker shall not be required to make any payments of outstanding
principal or interest upon the consummation of the sale of all of the issued and
outstanding membership interests in the Subsidiary as provided in the Purchase
Agreement. Upon the consummation of such sale, the Payee shall surrender this
Note to the Maker for cancellation.

 

Amounts due and owing under this Note are subordinated in right of payment, to
the prior payment in full of all amounts owed by the Maker to (i) RGC
International Investors, LDC pursuant to that certain 7.5% Senior Secured
Promissory Note, dated as of May 3, 2002, in the original principal amount of
$4,751,875.66; and (ii) Optimark Innovations, Inc. pursuant to that certain
Senior Secured Convertible Promissory Note, dated as of May 3, 2002, in the
original principal amount of $2,727,273.

 



--------------------------------------------------------------------------------

Principal, interest and fees owed under this Note are payable in lawful money of
the United States of America in immediately available funds.

 

All payments under this Note shall be applied initially against accrued interest
and thereafter in reduction of principal. The principal amount hereof, together
with accrued, unpaid interest hereon, may be prepaid at any time and from time
to time without premium or penalty.

 

The Payee shall forward a first Advance in immediately available funds in the
amount of $700,000 on the date hereof, and shall forward a second Advance of
$300,000 in immediately available funds 30 days after the date hereof.

 

It is expressly understood that the Payee is under no obligation to make any
Advance to the Maker under this Note (whether by reason of any provision hereof
or otherwise) if an Event of Default, as hereinafter defined, has occurred and
is continuing.

 

Maker shall, immediately upon receipt, contribute to the equity of the
Subsidiary all amounts advanced under this Note. Maker further agrees not to
request, and shall not cause the Subsidiary to make, any dividend or other
distribution to Maker on the amounts contributed to the Subsidiary as described
in the preceding sentence.

 

The Maker warrants and represents to the Payee that (a) it is a corporation duly
formed and in good standing under the laws of its state of formation and duly
qualified to do business in each jurisdiction where such qualification is
necessary, except for where such failure to qualify would not be material, (b)
the execution and delivery of this Note, and the performance by the Maker of its
obligations hereunder are within the Maker’s corporate powers and have been duly
authorized by all necessary on the Maker’s part, and (c) this Note is the
Maker’s legal, valid and binding obligation, enforceable in accordance with its
terms (except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application affecting enforcement of
creditors’ rights generally), the making and performance of which do not and
will not contravene or conflict with the Maker’s certificate of incorporation or
bylaws, or violate or constitute a default under any law, any presently existing
requirement or restriction imposed by judicial, arbitral or other governmental
instrumentality or any agreement, instrument or indenture by which the Maker is
bound. Upon the making of each Advance hereunder by the Payee, the Maker shall
be deemed to reassert each of the foregoing warranties and representations.

 

If any one or more of the following events (“Events of Default”) shall occur,
then, in any such event, the holder hereof may, at its option, declare this Note
to be immediately due and payable, together with all unpaid interest accrued
hereon, without further notice or demand, but in the case of any of the
occurrence of any of events described in paragraphs (b), (f) or (g) below, this
Note shall become automatically due and payable, including unpaid interest
accrued hereon, without notice or demand:

 

(a) The Purchase Agreement by and among the Maker and Payee is terminated by
either Party, other than due to a breach by the Payee of its obligations
thereunder, in which case, this Note shall not be accelerated for such reason);

 

(b) The occurrence of a change of control with respect to the Maker or
Subsidiary with a party other than the Payee (a change of control being defined
as (i) a merger or consolidation in which the Maker or the Subsidiary is a
constituent party in which the shares of the capital stock of the Maker
outstanding immediately prior to such merger or consolidation continue to
represent, or are converted in into or exchanged for

 



--------------------------------------------------------------------------------

shares of capital stock which represent, immediately following such merger or
consolidation, more than 50% by voting power of the capital stock, (ii) the
sale, lease, transfer, exclusive license or other disposition, in a single
transaction or a series of related transactions, by the Maker or the Subsidiary
of all or substantially all the assets of the Maker and the Subsidiary taken as
a whole, or (iii) the sale or transfer, in a single transaction or a series of
related transactions, by the stockholders of the Maker of more than 50% by
voting power of the then-outstanding capital stock of the Maker to any person or
entity or group of affiliated persons or entities);

 

(c) The Maker shall default in the due and punctual payment of either principal
of or interest on this Note when the same shall become due and payable;

 

(d) Any representation or warranty made by the Maker under or in connection with
this Note shall prove to have been incorrect in any material respect when made;

 

(e) Default in the due observance or performance of any covenant, condition or
agreement on the part of the Maker to be observed or performed pursuant to the
terms of this Note;

 

(f) The Maker shall (i) apply for or consent to the appointment of a receiver,
trustee or liquidator of Maker or any of Maker’s properties or assets, (ii)
admit in writing Maker’s inability to pay Maker’s debts as they mature, (iii)
make a general assignment for the benefit of creditors, (iv) be adjudicated a
bankrupt or insolvent, or (v) file a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization or an arrangement with creditors to
take advantage of any bankruptcy, reorganization, insolvency, readjustment of
debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against Maker in any proceeding under
any such law;

 

(g) An order, judgment or decree shall be entered, without the application,
approval or consent of the Maker, by any court of competent jurisdiction,
approving a petition seeking the reorganization or liquidation of the Maker or
of all or a substantial part of the properties or assets of the Maker, or
appointing a receiver, trustee or liquidator of the Maker, and such order,
judgment or decree shall continue unstayed and in effect for any period of ten
days; or

 

(h) The Maker shall default in any of Maker’s other obligations or indebtedness
owing to the Payee.

 

If this Note or any payment required to be made thereunder is not paid on the
due date (whether at original maturity or following acceleration), the holder
hereof shall have, in addition to any other rights it may have under applicable
laws, the right to set off the indebtedness evidenced by this Note against any
indebtedness of such holder to the Maker.

 

No failure or delay on the part of the holder of this Note in exercising any
power or right under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof of the exercise of any other power or right. No notice
to or demand on the Maker in any case shall entitle the Maker to any notice or
demand in similar or other circumstances.

 



--------------------------------------------------------------------------------

The Maker agrees to reimburse the holder of this Note upon demand for all
reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Maker
hereunder.

 

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived. In the event of an Event of Default, as set forth
above, the Maker agrees to pay costs of collection and reasonable attorneys’
fees.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of Delaware (without giving effect to the conflicts of laws
principles thereof). The Maker hereby submits itself to the jurisdiction of the
courts of the State of Minnesota and the Federal courts of the United States
located in such state in respect of all actions arising out of or in connection
with the interpretation or enforcement of this Note, waives any argument that
venue in such forums is not convenient and agrees that any actions initiated by
the Maker shall be venued in such forums.

 

VIE FINANCIAL GROUP, INC.

By:  

/s/    Dean Stamos

Name:

 

Dean Stamos

Title:

 

Chief Executive Officer

 

Acknowledged and Accepted by:

 

PIPER JAFFRAY COMPANIES

By:  

/s/    Thomas P. Schnettler

Name:

 

Thomas P. Schnettler

Title:

 

Managing Director and Head of

Equities and Investment Banking

 